Citation Nr: 0215239	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  94-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chest pain, to include 
hypertension.  

(The issue of entitlement to service connection for gastritis 
or gastro-esophageal reflux disease (GERD) will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974, and from January 1975 to January 1993.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought.  the 
veteran filed a timely appeal, and in January 1997, the Board 
remanded the case back to the RO for additional development.  
During the course of this appeal, the veteran relocated to 
the Commonwealth of Puerto Rico, and the case was 
subsequently transferred to the RO in San Juan, Puerto Rico.  
The requested evidentiary development with respect to the 
issue of service connection for chest pain to include 
hypertension has been satisfactorily completed, and the Board 
will address such issue at this time.  

The Board is currently undertaking additional development 
with respect to the issue of entitlement to service 
connection for gastritis or GERD, pursuant to that authority 
granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide a notice of development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903)).  
After giving the required notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing that issue.  


FINDINGS OF FACT

1.  With respect to the issue involving entitlement to 
service connection for chest pains, to include hypertension, 
the VA has fulfilled its duty to assist the veteran by fully 
developing all relevant evidence necessary for the equitable 
disposition of such issue.  

2.  The objective medical evidence fails to disclose that the 
veteran currently suffers from hypertension or other heart 
disease.  


CONCLUSION OF LAW

Chest pains, to include hypertension, were not incurred as a 
result of the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he suffers from chest 
pains that are due to hypertension which he incurred in 
service.  Accordingly, he maintains that service connection 
for chest pains, to include hypertension, is warranted.  In 
such cases, the VA has a duty to assist the veteran in 
developing evidence to substantiate his claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for entitlement to 
service connection for chest pains, to include hypertension.  
The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement and supplemental statements of the 
case, and in correspondence to the veteran dated in August 
1993, March 1997, August 1998, September 2000, June 2001, and 
in March 2002 have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claim for service connection for chest pains, to include 
hypertension, and what evidence was necessary to show that 
any such disorder was incurred in service.  He was informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claim, and of his rights and duties under the VCAA.  
The Board finds that the VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issue addressed here, the Board concludes that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to service connection for a chest pains, to 
include hypertension, has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service clinical treatment records, reports of 
VA rating examinations, and statements made by the veteran in 
support of his claim.  In addition, the Board observes that 
in his timely filed substantive appeal, the veteran requested 
that he be afforded the opportunity to present testimony at a 
personal hearing before a Hearing Officer at the RO.  
Pursuant to his request, a personal hearing was scheduled, 
but the veteran failed to report to the scheduled hearing at 
the appointed time, and without any explanation or other 
notice.  

The Board notes that the veteran has been afforded a rating 
examination which addresses the specific questions at issue 
here, namely whether or not he currently suffers from chest 
pains or hypertension, and if so, whether any such disorders 
were incurred as a result of his active service.  In light of 
the findings offered by the examining physician, to include 
the supporting rationale, the Board concludes that scheduling 
the veteran for a rating examination would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  Further, the Board is unaware of any 
additional relevant evidence which is available in connection 
with this claim, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim for entitlement to service 
connection for chest pains, to include hypertension.  
Accordingly, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disorder must still be shown by a medical 
diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred during active service, or otherwise due to a 
service-connected disability.  

Historically, service connection for chest pains, to include 
hypertension was denied by a June 1993 rating decision.  The 
veteran filed a timely appeal, and the case was referred to 
the Board.  In January 1997, the veteran's case was remanded 
by the Board to the RO for additional development.  
Specifically, after identifying and requesting any 
outstanding clinical treatment records, the RO was to 
schedule the veteran to undergo a VA rating examination to 
determine if 1) he experienced chest pains related to 
hypertension, and 2) if so, whether such disorders were 
related to his active service.  The examining physician, in 
an examination report dated in April 2002 satisfied the 
Board's request, and the case has been returned to the Board 
for adjudication.  

A review of the veteran's service medical records discloses 
that the veteran was seen for complaints of chest pains 
beginning in 1992.  In May he underwent an electro-cardiogram 
(EKG) which showed normal results.  The report of the 
veteran's first separation examination indicates that, his 
blood pressure was 120/68 (systolic/diastolic).  At the time 
of his last service separation examination in September 1992, 
his blood pressure was noted to be 100/68.  Other than 
complaints of chest pain, no other symptomatology involving 
the heart or hypertension was indicated, and the veteran's 
cardiac results were consistently shown to have been normal.  

A statement received from a local VA Medical Center (VAMC) 
indicated that there were no available records from 1994, and 
that the available VA clinical treatment records dating from 
February 1997 through September 1999 had been forwarded to 
the RO.  Those records show that in February 1997, his blood 
pressure was 100/60, and in October 1998 was 100/70.  A 
stress test conducted in February 1997 disclosed that the 
veteran had good exercise tolerance, and generally good ETT.  
Complaints pertaining to chest pain were noted during that 
period, but no pathology related to such complaints was 
found.  

Pursuant to the Board's January 1997 Remand, the veteran 
underwent a VA rating examination in April 2002.  The veteran 
indicated that he had experienced chest pains in service.  
The examiner reviewed the relevant medical evidence contained 
in his claims file, and noted that EKG results and stress 
tests did not disclose any abnormalities.  There was no 
evidence of hypothyroidism, and the veteran's blood pressure 
was then shown to be 140/80, with a pulse of 82 and regular.  
Examination of the heart disclosed normal sinus rhythm, no 
murmurs, and a normal EKG.  There was no evidence of 
congestive heart failure.  The examiner concluded by stating 
that there was no evidence of significant heart disease found 
pursuant to that examination.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against a finding that the 
veteran currently suffers from any sort of heart disease or 
hypertension, or that he suffers from any pathology involving 
chest pains related to hypertension incurred in his active 
service.  As noted, the veteran was seen for chest pain in 
service, but no heart disease, hypertension, or similar 
pathology was indicated.  His EKG results in service were 
shown to be completely within normal limits.  The cause of 
his complaints of chest pains was not known.  

While the veteran's post-service clinical treatment records 
disclose that he had been seen for complaints of chest pain 
following service, no pathology related to such complaints 
was found.  His blood pressure was consistently shown to have 
been within normal limits, and no hypertension or other heart 
disease was indicated.  Further, stress tests were completely 
normal.  In addition, the examiner who conducted the April 
2002 VA rating examination was unable to diagnose any 
pathology involving the veteran's heart.  As with the 
clinical treatment records, the veteran's blood pressure was 
shown to be normal, and his EKG and stress test results were 
found to be normal.  Further, while the veteran indicated 
that he had experienced chest pain in the past, none was 
noted during the course of the examination.  The examiner 
appears to have noted the presence of some sort of epigastric 
problem, but such was not related to any cardiac disorder, 
and in any event, will be addressed in a later, separate 
rating decision.  

As noted, while the VCAA has eliminated the concept of a 
"well-grounded claim," in order to establish service 
connection, a present disability must still be shown.  Such 
disability as heart disease or other related disorders must 
be established by medical evidence such as a medical 
diagnosis.  Here, the treating and examining physicians have 
been unable to diagnose any cardiac pathology which might 
account for the veteran's complaints of chest pain.  Further, 
while the veteran complained of chest pain during and after 
service, the April 2002 examination report failed to document 
any active complaints.  Moreover, even if complaints of chest 
pain were documented, absent some sort of objectively 
diagnosed pathology, such would not constitute a disability 
for VA benefits purposes.  

The Board has also considered the veteran's statements to the 
effect that he experiences chest pain resulting from 
hypertension or other heart disorder which was incurred in 
service.  Such statements as made by the veteran, however, do 
not constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, such statements cannot likewise form a basis 
upon which to establish service connection.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for chest pains, to 
include hypertension.  His appeal with respect to that issue 
must therefore be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claim, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chest pains, to include hypertension, 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

